Citation Nr: 0628955	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 (1998-2005); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks separate 10 percent ratings for his 
service-connected bilateral tinnitus for each ear.  The RO 
denied the claim because there is no provision for assignment 
of a separate 10 percent evaluation for tinnitus of each ear 
under 38 C.F.R. § 4.87, DC 6260.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the law, as 
mandated by statute, and not the evidence, is dispositive of 
the claim, VA's duties to notify and to assist the appellant 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

The Board also notes that originally, both the veteran's 
representative and the RO treated the claim as a claim of 
clear and unmistakable error (CUE) in an October 2001 RO 
decision that had awarded service connection and a 10 percent 
rating for tinnitus.  However, in light of recent caselaw, 
the issue is best viewed as the Board has rephrased it in the 
caption above.  In any event, even if the issue were phrased 
as CUE in the October 2001 RO decision that awarded a single 
10 percent rating (instead of separate 10 percent ratings) 
for bilateral tinnitus, under the law in effect at the time 
of the RO decision (and indeed for many years) only one 
single 10 percent rating would be permissible.  Therefore, 
the argument that the October 2001 RO decision was clearly 
and unmistakably erroneous in awarding a single 10 percent 
rating instead of separate 10 percent ratings for bilateral 
tinnitus would necessarily have failed.  See 38 C.F.R. 
§ 3.105(a) (2005); Crippen v. Brown, 9 Vet. App. 412 (1996); 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Porter v. Brown, 5 Vet. App. 233 (1993); 
Russell v. Principi, 3 Vet. App. 40, 43-44 (1993).  




ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


